Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

 

United States Bankruptcy Court far the:

EASTERN DISTRICT OF NEW YORK

Case number (if known) Chapter 44

 

C] Check if this an
amended filing

 

 

Official Form 201 |
Voluntary Petition for Non-Individuals Filing for Bankruptcy 02/20

Hf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For mare information, a separate document, instructions for Bankruptcy Forms for Non-individuais, is available.

 

1. Debtor's name BRASSERIE FELIX INC.

 

2. Allother names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
268 Wythe Avenue, Suite 4B 340 W Broadway
Brooklyn, NY 11249 New York, NY 10043
Number, Street, City, State & ZIP Cade P.O. Box, Number, Street, City, State & ZIP Cade
Kings Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Cede

 

5. Debtor's website {URL}

 

 

6. Type of debtor Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

(2 Partnership (excluding LLP)
[i Other. Spacify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Debtor BRASSERIE FELIX INC, Case number (if known)

 

“Name

 

7. Describe debtor's business A. Check one:

 

CL] Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
Railroad (as defined in 11 U.S.C. § 101{44})

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

0
O
4
O
O

None of the above

B. Check all that apply

EF Tax-exempt entity (as described in 26 U.S.C. §501)

EF Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
fC] Investment advisor (as defined in 15 U.S.C. §80b-2(a){11})

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See hiip://iwww-.uscourts.gov/four-digit-national-association-naics-codes,

 

 

7225
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C] Chapter 7
(] Chapter 3

Ee Chapter 11. Check alf that apply:

[1 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

Ei The dabtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1){B).

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses ta
proceed under Subchapter V of Chapler 11.

A olan is being fied with this petition.

Acceptances of the pian were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10 and 10Q) with the Securities and
Exchange Commission according to § 13 or 15{d) of the Securities Exchange Act of 1934, File the
attachment fo Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 17
{Official Form 201A} with this form.

Cl] ‘The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

O oOFOF OQ

CE] Chapter 12

 

3. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a

separate list.

EJ No.

 

District EDNY When = 1/21/20 Case number 20-40362 (ESS) _

District When Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. H more fhan 1,
attach a separate list

No
Cl Yes.

Debtor Relationship

 

District When __. Case number, if known

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Case number (if known}

 

Debior BRASSERIE FELIX INC,
Name
11. Why is the case filed in Check all that apply:

42.

this district?

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

 

 

Debtor has hac its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the dale of this petition or for a longer part of such 180 days than in any other district.

C] Abankruptey case concerning debtor's affiliate, general partner, or partnership is pending in this district.

Ed No

C1 Yes,

Why does the property need immediate attention? (Check aif that apply.)

Answer below for each property that needs immediate attention. Adach additional sheets if needed.

(1 # poses or is alleged to pose a4 threat of imminent and identifiabie hazard to public health or safely.

What is the hazard?

 

(] It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or jose value without attention {for example,
livestock, seasonal goods, meat, dairy, produce, or securitles-related assets or other options).

C1 Other

 

Where is the property?

is the property insured?
[3 No
Ll Yes. Insurance agency

Contact name

Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

 

13.

Statistical and administrative information

 

Bebtor's estimation of
available funds

Check ane:

E42 Funds will be available for distribution to unsecured creditors.

C] After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

44, Estimated number of 4-49 (J 1,000-5,000 [3 25,001-50,000
creditors C1 50-99 Ci 5001-40,000 [4 50,001-100,006
0 100-199 CJ 10,001-25,000 C1 More thani00,000
C1 200-999
15. Estimated Assets [1 $0 - $50,000 C1 $1,000,004 - $10 million FH $500,000,001 - $1 bilion

C1 $50,001 - $100,000

EZ $100,001 - $500,000
C1 $500,001 - $1 million

C] $10,000,001 - $50 millian
[J $50,600,001 - $180 million
 $400,000,001 - $500 million

C1) $1,000,000,004 - $10 billion
CJ $10,000,000,001 - $50 billion
C] More than $50 billion

 

46.

Estimated liabilities

A $0 - $50,000

CH $50,001 - $100,000
$100,001 - $600,000
C1) $500,001 - $1 milion

C $1,000,004 - $16 million

CF] $10,000,001 - $5¢ million
7) $50,000,001 - $100 million
CF] $100,000,001 - $500 million

(3 $500,000,001 - $1 billion

1 $1,000,000,004 - $10 billion
C1 $10,000,000,001 - $50 billion
[I] More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Debio. BRASSERIE FELIX INC.

Name

 

 

Request for Relief, Declaration, and Signatures

Case number (if known}

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, er both, 18 U.S.C. §§ 162, 1341, 1519, and 3571.

17. Declaration and signature

of authorized The debtor requests relief in accordance with the chapter of title 14, United States Code, specified in this petition.

representative of debtor

| have been authorized to file this petition on behalf of the debtor.

i have examined the information in this petition and have a reasonable belief that the information is true and correct,

| deciare under penalty of perjury that the foregoing is true and correct.

Executedon July 31, 2020
MM /DD/YYYY

xX (tsi Alex Catteau
Signature of authorized representative of debtor

 

Title President

 

Alex Catteau

 

Printed name

 

 

48. Signature of attorney ‘Sf Lawrence F. Morrison
Signature of attorney for debtor

Lawrence F. Morrison
Printed name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Floor
New York, NY 10013
Number, Street, Clty, State & ZIP Code

Contact phone = 21 2-620-0938 Email address

2889590 NY

Date July 31, 2020

 

MM (DBS YYYY

info@m-t-law.com

 

 

Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

United States Bankruptcy Court
Eastern District of New York

Inre BRASSERIE FELIX INC. Case No.

Debtor(s) Chapter 41

 

LIST OF EQUITY SECURITY HOLDERS

Following is the fist of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of — Security Class Number of Securities

Kind of Interest
business of holder

 

Alain Denneulin

32%
Alex Catteau 40%
Jerome Catteau 28%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date July 314, 2020 Signature fs! Alex Catteau

Alex Catteau

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet | of 1 in List of Equity Security Holders
Software Copyright (c} 1996-2020 Bast Case, LLC - wiw.bestcase.com Best Case Bankruptcy

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

United States Bankruptcy Court

Eastern District of New York

inte BRASSERIE FELIX INC. Case No,

 

 

Debtor(s} Chapter 141

 

VERIFICATION OF CREDITOR MATRIX

 

The above named debtor(s) or attorney for the debtor(s} hereby verity that the attached matrix (list of
creditors} is true and correct to the best of their knowledge.

Date: January 16, 2020

 

 

Alex Catteau/President
Signer/Title

USBC-44 Rev, 9/17/98

Software Copyright (c} 1996-2018 Best Casa, LLC - www.besicase.cam Best Case Bankruptcy

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

All Purpose Protection
35-03 Ditmars Byld
Astoria, NY 11105

Autotap
PO Box 66
Point Lookout, NY 11569

Baldor Speciality Foods
155 Food Center Drive
Bronx, NY 10474

Bayberry
27 East 21st Street
6th floor
New York, NY i0010

Carlos Rangel Camacho
cfo Cilenti & Cooper PLLC
16 Grand Central

115 B. 44th Street, FL 6
New York, NY 10017

Catalan
1133 Broadway
New York, NY¥ 10010

Ceci-Cela
67 Metropolitan Ave
Brooklyn, NY¥ 11249

Chesapeake

15 Cuttermiil Road
Suite 214

Great Neck, NY 11021

D'Artagnan
600 Green Lane
Union, NJ 07083

Dairyland Inc.
240 Food Center Drive
Bronx, NY 10474

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Biren Romero

c/o Cilenti & Cooper PLLC
10 Grane Central

115 &. 44th Street, FL 6
New York, NY 10017

F Rozzo and sons
1123 Worthen Street
Kingston, NY 12401

Fidencio J. Tecuapacho
cfo Cilenti & Cooper PLLC
10 Grand Central

115 BE. 44th Street, FL 6
New York, NY LOOL?

French Kiss
276 Fair Street
Kingston, N¥ 12401

Gerardo Hernandez

c/o Cilenti & Cooper PLLC
10 Grand Central

115 EF. 44th Street, FL 6
New York, NY 10017

Grand Daisy Bakery
250 West Broadway
New York, N¥ 10013

Green Tree Packing
65 Cetnral Avenue

PO Box 386

Passaic, NJ 07055

Gustavo Jacobo Peralta
c/o Cilenti & Cooper PLLC
10 Grand Central

115 B. 44th Street, FL 6
New York, NY 10017

Imperato
66-66 Grand Avenue
Maspeth, NY 11378

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Internal Revenue Service
Central Insolvency Unit
PO Box 7346
Philadelphia, PA 19101

Island Creek Oysters
403-9 Washington Street
Duxbury, MA 02332

Jose Gaguancela Aucacama
c/o Cilenti & Cooper PLLC
10 Grand Central

115 EB. 44th Street, FL 6
New York, NY 10017

Juan Manuel Cuervo Reyes
c/o Cilenti & Cooper PLLC
10 Grand Central

115 EB. 44th Street, FL 6
New York, NY 10017

La Compagnie des dessert.
196 Howard Street
Brooklyn, NY 11233

ha Reserve
529b Worthon Street
Bronx, N¥ 10474

Le Canard
276 Fair Street
Kingston, NY 12401

Leo Dan Andrade Huerta
c/o Cilenti & Cooper PLLC
10 Grand Central

115 EB. 44th Street, FL 6
New York, NY 10017

Marcelino Barrales Ramos
c/o Cilenti & Cooper PLLC
10 Grand Central

115 B. 44th Street, FL 6
New York, NY 10017

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Mercedes Benz-Manhattan

Miguel Angel Suarez

c/o Cilenti & Cooper PLLC
10 Grand Central

115 B. 44th Street, FL 6
New York, NY 10017

Miguel Cielo Ramos

c/o Cilenti & Cooper PLLC
10 Grand Central

115 EB. 44th Street, FL 6
New York, NY 10017

Mont Blanc Dessert Inc.
196 Howard Avenue
Brooklyn, NY 11233

Murray's Cheese
294 Bleeker St.
New York, NY 10014

Nestor Hernandez Sanchez
c/o Cilenti & Cooper PLLC
10 Grand Central

115 BE. 44th Street, FL 6
New York, NY 20017

NYS Dept. of Tax and Fin.
Bankruptcy Section

PO Box 5300

Albany, NY 12205

Paris Gourmet
145 Grand Street
Caristadt, NI 07072

Salumeria Biellesse Deli.
378 Bth Avenue
New York, NY 10001

Superior Management
50 Bank Street
New York, NY 10014

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Tom Cat Bakery
43-05 10th Street
Long Island City, NY 21301

U.S. SBA
409 3rd Street SW
Washington, DC 20416

Volvo Manhattan

West Side Food
59-21 Queens Midtwon Expr
Maspeth, NY 11378

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

United States Bankruptcy Court
astern District of New York

Inre BRASSERIE FELIX INC. Case No.

 

Debtor(s} Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for BRASSERIE FELIX INC. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s} [0% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

El None [Check if applicable]

July 34, 2020 fsf Lawrence F. Morrison

Date Lawrence F, Morrison
Signature of Attorney or Litigant
Counsel for BRASSERIE FELIX INC,
Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor
New York, NY 10013
212-620-0938 Fax:646-390-5095
info@m-f-law.com

 

Software Copyright (c) 4996-2020 Best Case, LLC - wavw.hesicase.com Best Case Bankruptcy

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): BRASSERIE FELIX INC, CASE NO.:.

 

 

Pursuant to Local Bankruptey Rule 1073-2(b), the debtor for any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

INOTE: Cases shall be deemed "Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR [073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (1) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 54! (a),]

O NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

Ee THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: 20-40362 (ESS) JUDGE: DISTRICT/DIVISION: EDNY
CASE STILL PENDING (Y/N); ON ff closed Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer fo NOTE above): _Prior Filing 1/21/2020

 

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2, CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): lif closed] Date of closing:

CURRENT STATUS GF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER EN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3, CASE NO: FUDGE: DISTRICT/DIVISION;
CASE STILL PENDING (Y/N): if closed] Date of closing:
(OVER)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, ete.)

MANNER EN WHICH CASES ARE RELATED (Refer to NOTE abovey:

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE;

NOTE: Pursuant to 11 U.S.C. § {09(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE;

Lam admitted to practice in the Eastern District of New York (Y/N): _ Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable}:

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

isi Lawrence F. Morrison

Lawrence F. Morrison

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor

 

 

 

 

New York, NY 10043
212-620-0938 Fax:646-390-5095 Signature of Pro Se Joint Debtor/Petitioner

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y, LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice,

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USBC-17 Rev.8/1 1/2009
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestease.com Best Case Bankruptcy

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

Chapter |{
BRASSERIE FELIX INC.,
Case No. 20- ( J
Debtor.

DECLARATION PURSUANT TO S.D.N.Y, LOCAL
BANKRUPTCY RULE 1007-4

 

 

I, Alexandre Catteau, declares under the penalty of perjury, the following:

1. I arn the President of Brasserie Felix Inc. (the “Debtor”), and as such I am
familiar with the operations, business and financial affairs of the Debtor. | submit this affidavit in
accordance with the E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the voluntary petition
filed by the Debtor,

2. The Debtor is a small business debtor pursuant to 11 U.S.C. 101(SED).

3, There has been no trustee or creditors’ committee appointed in this case,

4, A copy of the Debtor’s board resolution authorizing the Chapter |! filing is
annexed hereto as Exhibit “A”,

5. The Debtor is a New York corporation company and was organized on April 12,
1991,

6. The Debtor operates a French bistro restaurant located at 340 W Broadway, New
York, NY 10013.

7. The Debtor’s immediate need for relief in this Court stems from a pending Fair
Labor Standards Act lawsuit pending in the Southern District of New York under case number

2019CV-07210 and other vendor debts.

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

8. Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as
Exhibit “B” is a list containing the names and addresses of the Debtor’s twenty (20) largest
unsecured creditors, excluding insiders.

9, Pursuant to Rule 1007-2(a)(5) of the local bankruptcy rules, annexed hereto as
Exhibit “C” is a list containing the names and addresses of the Debtor’s five (5) largest secured
claims.

10, Pursuant to Rule 1607-2(a}(6) of the local bankruptcy rules, annexed hereto as
Exhibit “D” is a summary of the Debtor’s assets and liabilities. This is an internally generated

estimate of assets and liabilities and may require certain adjustments.

11. The Debtor does not have any publicly held shares, debentures, or other
securities.
12, The Debtor’s assets consist primarily of restaurant equipment, fixtures and

inventory, The Debtor’s books and records are located at 268 Wythe Avenue, Suite 4B,
Brooklyn, NY 11249.

13. Aside from its officers, the Debtor currently has 4 employees and

approximately $ OS O of monthly payroll/

14. The Debtor expects to receive revenue from operations of the business in the

amount of approximately $ ‘dh ] ! 000 forthe thirty (30) day period following the Chapter

Li filing. The Debtor’s operating expenses during the same thirty (30) day period should be

approximately $ POS, 600
Dated: July 20, 2020 cr

Alexandre Catieau, President

 

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

EXHIBIT A

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

ee etna em nee nnn nnnenneeeeeecenene x
In re

Chapter [1
BRASSERIE FELIX INC.,

Case No, 20- ( )

Debtor.
- an -- wane ennnnnn- wX
CORPORATE RESOLUTION

 

At the meeting of the Board of Directors of Brasserie Felix Inc. (“Felix”) a New York
corporation, it was determined to be in the best interests of Felix to file for bankruptcy under
Chapter 11 of the United States Bankruptcy Code and the following resolution was adopted;

Whereas, it is in the best interest of Felix to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter [1 of Title 11 of the United
States Code;

Be It Therefore Resolved, that Alexandre Catteau, President of Felix, is
authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the corporation;
and

Be It Further Resolved, that Alexandre Catteau, President of Felix, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
company, and to otherwise do and perform ali acts and deeds and to execute and
deliver afl necessary documents on behalf of the company in connection with such
bankruptcy case; and

Be It Further Resolved, that that Alexandre Catteau, President of Felix, is
authorized and directed to employ Lawrence F. Morrison, attorney and the law firm
of Morrison Tenenbaum, PLLC to represent the corporation in such bankruptcy
case

Dated: New York, New York
July 20, 2020

 

    

By: XN

Alexandre Catteau, President

 

 
Case 1-20-42024-€SS DOCLl FileadO/s//si/cO Entered O//slizZU0 Leic0ios

EXHIBIT B

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

 
 

E atic
Debtor name

BRASSERIE FELIX INC.

 

United States Bankruptcy Court for the:

YORK

Case number (if known):

 

EASTERN DISTRICT OF NEW

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

(] Check if this is an

amended filing

1215

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who fs an insider, as defined in 11 U.S.C. § 101(31}. Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
crecitor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

{f the claim is fully unsecured, fili in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, If
partially secured

Deduction for value Unsecured claim

of collateral or setoff

 

 

All Purpose
Protection

35-03 Ditmars Byld
Astoria, NY 11105

Untiquidated

$2,065.89

 

Autotap

PO Box 66

Point Lookout, NY
11569

Untiquidated

$323.97

 

Baidor Speciality
Foods

155 Food Center
Drive

Bronx, NY 10474

Unliquidated

$2,730.97

 

Bayberry

27 East 21st Street
6th floor

New York, NY 10010

Untiquidated

$1,614.00

 

Catalan
1133 Broadway
New York, NY 100410

Unliquidated

$1,447.26

 

Chesapeake

15 Cuttermili Road
Suite 214

Great Neck, NY
11021

Unliquidated

$498.00

 

D'Artagnan
600 Green Lane
Union, NJ 07083

Unliquidated

$2,869.21

 

Dairyland Inc.
240 Food Center
Drive

Bronx, NY 10474

Unliquidated

$11,515.34

 

F Rozzo and sons
1123 Worthen Street

Untiquidated

$1,486.64

 

French Kiss
276 Fair Street
Kingston, NY 12401

 

 

 

 

Unliquidated

 

 

$993.80

 

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1995-2020 Best Case, LLO - wrw.besicase.com

page 1

Best Case Bankruptcy

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

Debtor

BRASSERIE FELIX INC.

 

Name

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Grand Daisy Bakery
250 West Broadway
New York, NY 10013

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

Indicate if claim
is contingent,
unfiquidated, or
disputed

Untiquidated

Amount of claim

If the claim is fully unsecured, fili in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for

value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

$1,964.00

 

Green Tree Packing
65 Cetnral Avenue
PO Box 386
Passaic, NJ 07055

Unliquidated

$4,056.07

 

Imperato
66-66 Grand Avenue
Maspeth, NY 11378

Unliquidated

$5,750.00

 

La Reserve
§239b Worthon Street
Bronx, NY 10474

Untiquidated

$196.00

 

Mont Blanc Dessert
Inc.

196 Howard Avenue
Brooklyn, NY 11233

Unliquidated

$718.33

 

Murray's Cheese
254 Bleeker St.
New York, NY 10074

Untiquidated

$718.33

 

Salumeria Biellesse
Deli.

378 8th Avenue
New York, NY 19001

Untiquidated

$845.13

 

Tom Cat Bakery
43-05 10th Street
Long Island City, NY
41404

Unfiquidated

$598.00

 

 

U.S. SBA

409 3rd Street SW
Washington, DG
20416

Paycheck
Protection
Program Loan

$291 450.00

 

West Side Food
59-21 Queens
Midtwon Expr
Maspeth, NY 11378

 

 

 

 

Unliquidated

 

 

 

$2,427.74

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2020 Besl Case, LLC - www.besicase.com

page 2

Best Case Bankruplicy

 

 

 

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

EXHIBIT C

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

 

Debtorname BRASSERIE FELIX INC.

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number (if known)

 

 

(] Check if this is an
amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debfor's property?

Il No. Check this box and submit page 4 of this form to the court with debtor's other schedules, Debtor has nothing else to report on this form.
( Yes. Fill in alf of the information below.

Official Form 2060 Schedule D: Creditors Who Have Claims Secured by Property
Software Copyright (o} 1996-2020 Best Case, LLC - wrw.bestcase.com

page 1 of 1
Best Gase Bankruptcy

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

EXTHIBIT D

 

 
Case 1-20-42024-e€SS DOCL FileadO/s//si/zO Entered O//slizZ0 Leic0ios

 

Debtorname BRASSERIE FELIX INC.

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (if known) _ __.
(] Check if this is an

amended filing

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 42/15

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Farm 206A/B)

ta. Real property:

Copy line 88 from Schedule A/B.ocssssssssecccssssssssetssssesseuesscscseinisesssssasssssuaveeerssssssssnmseceecessseeeceesnsassaeareeeeteaaseeettan $ 0.00
ib. Fotal personal property:

Copy line 914 fear Schedule A/B.ccccccucccssssssseccsscssececssseesssssscesesnensssesessianseceesniissaunsatecisscusarseesirevesisssnsses $ 236,491.87
1c. Total of all property:

Copy fine 92 from Schedule ASB... cites ence sneeetecneneseee reeset en eeteeee ne nenene renee eran a eaneneaninenneiserienene dase tends $ 236,491.87

ummary of Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D}
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Du... scenes $ 0.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part from dine 5a Of Schedule EAP... ccs teecee teeter er enn neenea tiene reiaese® $ 0.00

3b. Total amount of claims of nonpriority amount of unsecured claims:
p y +5 40,357.44

Copy the total of the amount of claims from Part 2 from line Sb of Schedule EAP... cece ete ees terete tees

 

 

F. Sam Wo FF =) 1] Lc OEE ESES OTS OOSCOSTOCTTOSOTITSTCESOSIOOONISEOOSIONS
Lines 2 + 3a + 3b $ 40,357.44

 

 

 

page 1
Best Case Bankruptcy

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals
Software Copyright (c) 1995-2020 Best Case, LLC - wavv.bestcase.com

 
